 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11
     CHANG WOO,                              ) CASE NO.: 8:19-cv-01754-AG-DFM
12
                                             )
13                          Plaintiff,       ) Hon. Andrew J. Guilford
                                             )
14
           vs.                               ) JUDGMENT
15                                           )
16
     U.S. BANK TRUST, N.A., as TRUSTEE )
     FOR LSF9 MASTER PARTICIPATION )
17   TRUST; CALIBER HOME LOANS,              )
18
     INC.; and DOES 1 through 10, inclusive, )
                                             )
19                          Defendants.      )
20                                           )

21

22

23

24

25

26

27

28
                                                1
                                            JUDGMENT
                   Woo v. U.S. Bank Trust, N.A., et al. Case No. 8:19-cv-01754-AG-DFM
 1         On October 24, 2019, this Court entered an order dismissing Plaintiff Chang
 2   Woo’s (“Plaintiff”) Complaint on the merits and with prejudice.
 3         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED:
 4         1.    That this entire action is dismissed with prejudice; and
 5         2.    That judgment be entered in favor of defendants U.S. Bank Trust N.A.,
 6   as Trustee for LSF9 Master Participation Trust and Caliber Home Loans, Inc. as to
 7   each and every claim, and that Plaintiff takes nothing by way of his claims.
 8

 9         IT IS SO ORDERED.
10

11   Dated: October 25, 2019
12                                                               Hon. Andrew J. Guilford
                                                                 United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
                                               JUDGMENT
                      Woo v. U.S. Bank Trust, N.A., et al. Case No. 8:19-cv-01754-AG-DFM
